FILED
                                                                                                June 16, 2015

                                                                                               TICOliRTOF
                                                                                           WORKERS' CO~IPEl\oATIO:\"
                                                                                                  CLAD IS

                                                                                                 Time: 9:52 A.'l




                     COURT OF WORKERS' COMPENSATION CLAIMS
                       DIVISION OF WORKERS' COMPENSATION


ROBIN VELSOR,                                        Docket No.:   2015-06-0036
          Employee,
v.                                                   State File No.: 55635-2014

AMAZON.COM, INC.,                                    Date of Injury: July 11, 2014
         Employer,
and                                                  Judge: Pamela B. Johnson

ZURICH AMERICAN INS. CO.,
         Insurance Carrier.


                          EXPEDITED HEARING ORDER

       THIS CAUSE came before the undersigned Workers' Compensation Judge upon the
Request for Expedited Hearing filed by Robin Velsor (Ms. Velsor), pursuant to Tennessee Code
Annotated section 50-6-239. The Request for Expedited Hearing sought the Court's ruling based
on a review of the record without an evidentiary hearing. Upon review of Ms. Velsor's Request
for Expedited Hearing, the record as a whole, and in consideration of the applicable law, the
Court enters the following order holding that Ms. Velsor is not entitled to temporary disability or
medical benefits.

                                               Issues

        Whether Ms. Velsor sustained an injury on July 11, 2014, arising primarily out of and in
the course and scope of her employment with Amazon. com, Inc. (Amazon);

       Ifso,   whether Ms. Velsor is entitled to a panel ofphysicians; and

       Whether Ms. Velsor is entitled to past or future temporary disability benefits.

                                       Evidence Submitted

       The Court designated the following as the Technical Record:

           •    Petition for Benefit Determination (PBD), filed January 23, 2015;
           •    Ms. Velsor's Position Statement, filed January 23, 2015;

                                                 1
           •   Amazon's Position Statement, dated February 5, 2015;
           •   Dispute Certification Notice, filed March 18, 2015;
           •   Request for Expedited Hearing, filed April14, 2015;
           •   Employer's Objection to Employee's Request for Medical and Temporary
               Benefits, filed April 20, 2015; and
           •   Order of Transfer, filed May 4, 2015.

       The Court reviewed the entire case file in reaching its decision. Specifically, the Court
reviewed and relied upon the following:

           •   First Report of Work Injury, Form C-20;
           •   Notice ofDenial of Claim for Compensation, Form C-23;
           •   Wage Statement, Form C-40;
           •   Choice of Physician, Form C-42;
           •   Medical Records of Amcare (5 pages); and
           •   Medical Records of Dr. Jeffrey Hazlewood (2 pages).

                                        History of Claim

        Ms. Velsor worked for Amazon as an order picker. On July 11, 2014, Ms. Velsor
allegedly injured her lower back while lifting and stacking totes and bins. See PBD. Ms. Velsor
timely reported the alleged work injury. See Exhibit 1.

         On July 12, 2014, Ms. Velsor sought medical treatment from Amcare. Ms. Velsor
reported left lower back pain, which occurred while lifting a bin. The Amcare medical providers
instructed Ms. Velsor to apply ice as needed and return the following day. Ms. Velsor continued
to treat with Amcare through July 20 for application of ice treatments. On July 21, Ms. Velsor
returned to Amcare, reported increased pain, and requested "outside medical treatment." See
Exhibit 5.

        Amazon provided a panel of physicians and Ms. Velsor selected Dr. Hazlewood on July
21, 2014. See Exhibit 4. Ms. Velsor reported to Dr. Hazlewood that she "sustained an injury
7/11/2014 working at Amazon as an order picker" while "stacking a 7 lb. tote on top of another
tote at about waist level." !d. Ms. Velsor further reported that she "was getting a lot better and
was about 75% improved until this morning when she was putting on her pants and had
increased pain again." Dr. Hazlewood reviewed the records of Amcare and noted the records
confirmed the history described by Ms. Velsor. Dr. Hazlewood noted Ms. Velsor sustained a
back injury seven (7) years previously at a prior employer, resulting in a ruptured disc at L4-5,
which resolved with physical therapy. !d. Dr. Hazlewood noted that Ms. Velsor showed
"significant atypical pain behavior with very slow movements and deep breathing." !d. Dr.
Hazlewood's impression was:

               Low back pain described as severe. She has significant atypical
               pain behavior today vs. behavior seen with someone with a large
               disc herniation. I can't isolate any radicular symptoms or
               radiculopathy by examination. She has some non-anatomical

                                                2
               motor weakness, but nothing that fits focally. I can't rule out the
               possibility of upper lumbar disc herniation on the left.

!d.

        Dr. Hazlewood further stated:

               First of all given the new law 711/2014, I must address causation
               issues. It is my opinion that given the mechanism of injury[,] I
               cannot state that she would have a disc herniation with this event.
               She was simply bending using appropriate mechanics lifting a 7 lb.
               object, and such a maneuver by the literature should not cause in
               my opinion a disc herniation. This would be the only explanation
               for the pain I am seeing today vs. symptom magnification. Giving
               her the benefit of the doubt and assuming she may have a disc
               herniation, again I can't state that lifting a 7 lb. tote as she
               described should cause the disc herniation. Just because she has
               pain that occurs while she is at work doesn't mean the job "caused
               the pain" or an injury. This is not a situation where she suffered
               any harmful event to her body as "related to work[.]"

!d. On July 27, 2014, Amazon's carrier issued a Notice of Denial of Claim for Compensation.
See Exhibit 2.

       Ms. Velsor filed a Petition for Benefit Determination on January 23, 2015. The parties
did not resolve the disputed issues through mediation and the Mediating Specialist filed the
Dispute Certification Notice on March 18, 2015. On April14, 2015, Ms. Velsor filed a Request
for Expedited Hearing. On April 20, 2015, Amazon filed an Objection to Ms. Velsor's Request
for Medical and Temporary Benefits. This Court conducted a record review only upon Ms.
Velsor's request and absent objection of Amazon.

                                   Ms. Velsor's Contentions

         Ms. Velsor contends that she sustained a workers' compensation injury at Amazon on
July 11, 2014, while working as an order picker stacking totes. She sustained injuries to her left,
lower back. She immediately reported the injury to Zach Cherry at Amazon. Ms. Velsor
initially received authorized treatment at Amcare, the on-site medical clinic. During her initial
visit, Ms. Velsor's pain level was ten out of ten. After several visits at Amcare, Ms. Velsor
sought treatment from Dr. Hazlewood, who confirmed Ms. Velsor's medical history after review
of the Amcare records. Amazon inappropriately denied the claim. Mr. Velsor claims
entitlement to medical benefits as well as past and future temporary disability benefits.

                                     Amazon's Contentions

      Amazon contends Ms. Velsor is not entitled to workers' compensation benefits as a result
of the July 11, 2014 alleged injury, which occurred while she lifted a tote weighing


                                                3
approximately seven pounds. Dr. Hazlewood evaluated Ms. Velsor on July 24, 2014, and noted
"significant atypical pain behavior" and stated "[t]his is not a situation where she suffered any
harmful event to her body as a related to work." Dr. Hazlewood's report further indicated that
for Ms. Velsor to experience the symptoms she complained, then Ms. Velsor either sustained a
disc herniation or demonstrated symptom magnification. Dr. Hazlewood stated that his
examination did not indicate any other symptoms of a disc herniation. Based upon Dr.
Hazlewood's findings, Amazon avers that the denial of the claims was proper. Amazon asserts
that the opinion of Dr. Hazlewood, as the authorized treating physician, shall be presumed
correct on the issue of causation. Ms. Velsor has not presented contrary evidence and failed to
satisfy her burden of proof.

                           Findings of Fact and Conclusions of Law

                                            Standard Applied

        The Workers' Compensation Law shall not be remedially or liberally construed in favor
of either party but shall be construed fairly, impartially, and in accordance with basic principles
of statutory construction favoring neither the employee nor employer. Tenn. Code Ann. 50-6-
116 (2014). Tennessee Code Annotated section 50-6-239(c)(6) provides that "[u]nless the
statute provides for a different standard of proof, at a hearing, the employee shall bear the burden
of proving each and every element of the claim by a preponderance of the evidence." Tenn.
Code Ann. section 50-6-239(c) (2014). A different standard of proof exists for the issuance of
interlocutory orders at Expedited Hearings than the standard of proof required at compensation
hearings. McCord v. Advantage Human Resourcing, No. 2014-06-0063 (Tenn. Work. Comp.
App. Bd., March 27, 2015). A Workers' Compensation Judge may enter an interlocutory order
for medical or temporary benefits upon a determination that the injured employee would likely
prevail at a hearing on the merits. Tenn. Code Ann. § 50-6-239(d)(1) (2014); McCall v. Nat'!
Health Care Corp., 100 S.W.3d 209,214 (Tenn. 2003).

                                            Factual Findings

        The Court finds that Mr. Velsor reported an injury to her low back on July 11, 2014,
which she alleged occurred when she lifted and stacked totes and bins at Amazon. The alleged
work injury was timely reported. Amazon provided authorized medical treatment at the on-site
medical clinic, Amcare, and then provided a panel of physicians when Ms. Velsor requested
further treatment. Ms. Velsor selected Dr. Hazlewood from the panel of physicians as her
authorized treatment physician. Dr. Hazlewood stated "[t]his is not a situation where she
suffered any harmful event to her body as "related to work[.]"




                                                 4
                                       Application of Law to Facts

        The Tennessee Workers' Compensation Act defines "injury" and "personal injury" as an
injury by accident, ... arising primarily out of and in the course and scope of employment, that
causes death, disablement or the need for medical treatment of the employee; provided, that:

       (A) An injury is "accidental'' only if the injury is caused by a specific incident, or
       set of incidents, arising primarily out of and in the course and scope of
       employment, and is identifiable by time and place of occurrence, and shall not
       include the aggravation of a preexisting disease, condition or ailment unless it can
       be shown to a reasonable degree of medical certainty that the aggravation arose
       primarily out of and in the course and scope of employment;

       (B) An injury "arises primarily out of and in the course and scope of
       employment" only if it has been shown by a preponderance of the evidence that
       the employment contributed more than fifty percent (50%) in causing the injury,
       considering all causes;

       (C) An injury causes death, disablement or the need for medical treatment only if
       it has been shown to a reasonable degree of medical certainty that it contributed
       more than fifty percent (50%) in causing the death, disablement or need for
       medical treatment, considering all causes;

       (D) "Shown to a reasonable degree of medical certainty" means that, in the
       opinion of the physician, it is more likely than not considering all causes, as
       opposed to speculation or possibility;

       (E) The opinion of the treating physician, selected by the employee from the
       employer's designated panel of physicians pursuant to § 50-6-204(a)(3), shall be
       presumed correct on the issue of causation but this presumption shall be
       rebuttable by a preponderance of the evidence.

Tenn. Code Ann. § 50-6-102(13) (2014).

       In the present case, a review of the records reveals that Ms. Velsor reported a specific
incident, identifiable by time and place, which occurred while she performed her job duties at
Amazon. The issue then turns to whether the July 11, 2014 incident resulted in an injury arising
primarily out of and in the course and scope of her employment at Amazon, and shown by a
reasonable degree of medical certainty. The only medical opinion contained in the record before
this Court that addressed causation is the report of Dr. Hazlewood, an authorized treating
physician selected from a panel of physicians. Dr. Hazlewood indicated "[t]his is not a situation
where she [Ms. Velsor] suffered any harmful event to her body as "related to work[.]" Ms.
Velsor failed to offer a contrary opinion to rebut Dr. Hazlewood's opinion. Accordingly, based
on a review of the present record, this Court finds that Ms. Velsor is not likely to prevail at a
hearing on the merits.



                                                5
IT IS, THEREFORE, ORDERED as follows:

    1. The claim of Ms. Velsor against Amazon or its workers' compensation carrier for the
       requested temporary disability and medical benefits is denied at this time.

    2. This matter is set for Initial Hearing on July 15, 2015, at 9:00 a.m. central time/ 10:00
       a.m. eastern time.

ENTERED this the 16th day of June, 2015.




                                             Workers' Compensation Judge


Initial Hearing:

        An Initial Hearing has been set for July 15, 2015, at 9:00a.m. central time/ IO:OO a.m.
eastern time with Judge Pamela B. Johnson, Court of Workers' Compensation Claims. You
must call 855-543-504I or toll free at 865-594-009I to participate in the Initial Hearing.

        Please Note: You must call in on the scheduled date/time to participate. Failure to call in
may result in a determination of the issues without your further participation. All conferences
are set using Central Time (CT).


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order to
appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of Appeal,
you must:

   I. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven (7) business days of the date
      the Expedited Hearing Order was entered by the Workers' Compensation Judge.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The parties, having the responsibility of ensuring a complete record on appeal, may
      request from the Court Clerk the audio recording of the hearing for the purpose of having
      a transcript prepared by a licensed court reporter and filing it with the Court Clerk within
      ten (I 0) calendar days of the filing of the Expedited Hearing Notice of
      Appeal. Alternatively, the parties may file a statement of the evidence within ten (1 0)


                                                6
        calendar days of the filing of the Expedited Hearing Notice of Appeal. The statement of
        the evidence must be approved by the Judge before the record is submitted to the Clerk of
        the Appeals Board.

    5. If the appellant elects to file a position statement in support of the interlocutory appeal,
       the appealing party shall file such position statement with the Court Clerk within three (3)
       business days of the filing of the Expedited Hearing Notice of Appeal, specifying the
       issues presented for review and including any argument in support thereof. If the
       appellee elects to file a response in opposition to the interlocutory appeal, appellee shall
       do so within three (3) business days of the filing of the appellant's position statement.


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was sent to
the following recipients by the following methods of service o~ this the 16th day of June, 2015.


 Name                        Certified     Via          Via    Service sent to:
                              Mail         Fax         Email
 Mark A. Lambert, Esq.                                  X      mlambert@forthe,geo,gle. com

 Charles E. Pierce, Esq.                                 X     ce,gierce@mi j s.com




                                       &  ~Uk--- '
                                     --~ SHRUM,                  COURT CLERK
                                             l'   ElJ'~c.courtclerk@tn.gov




                                                   7